Exhibit Loan Nos.- and 706 108 265 - Dated as of January15, 2010 PARTIAL RECOURSE GUARANTY (Prentice Hall Space and New Cingular Wireless Space) FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged, and in accordance with the terms provided below, the undersigned, MACK-CALI REALTY, L.P., a Delaware limited partnership (whether one or more, hereinafter together called “Guarantor” in the singular), absolutely and unconditionally guarantees and agrees to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation (“Prudential”), and VPCM, LLC, a Virginia limited liability company (“VPCM”) (collectively hereinafter called “Lender”) at the address designated in the Note (as hereinafter defined) for payment thereof or as such address may be changed as provided in the Note or the Instrument, the Recourse Guaranteed Amount (defined below) of the Obligations (defined below) of MACK—CALI REALTY, L.P., a Delaware limited partnership, MACK-CALI F PROPERTIES L.P., a New Jersey limited partnership, and MACK-CALI CHESTNUT RIDGE L.L.C., a New Jersey limited liability company (hereinafter collectively called “Borrower”), under the Note (defined below) and other Documents (defined below), and absolutely and unconditionally covenants and agrees with Lender pursuant to the terms of this Partial Recourse Guaranty (hereinafter called “Guaranty”), as follows: 1.As used in this Guaranty, the term (i)“Documents” shall have the same meaning as set forth in the Instrument (defined below), and including, but not limited to, that certain Amended and Restated Loan Agreement dated of even date herewith (the “Loan Agreement”) by and among, inter alia, Lender and Borrower relating to seven (7) cross-collateralized and cross-defaulted loans in the aggregate principal amount of $150,000,000.00; (ii)“Obligations” shall have the same meaning as set forth in the Instrument; (iii)“Note” shall mean the Notes as defined in the Loan Agreement; (iv)“Instrument” shall mean the Mortgages as defined in the Loan Agreement; (v)“Property” shall mean the Properties as defined in the Loan Agreement; (vi)“Loan” shall have the same meaning as set forth in the Loan Agreement; and (vii)“Costs” shall have the same meaning as set forth in the Instrument.Capitalized terms used herein and not defined herein shall have the meaning ascribed to such terms in the Instrument.The following terms shall have the meanings set forth below with respect to the applicable leases and spaces and the special terms of this Guaranty: “Applicable Principal Liability” with respect to the Loan shall be equal to the aggregate of the Applicable Prentice Hall Principal Liability and the Applicable New Cingular Wireless Principal Liability (as such terms are defined below). “Applicable Prentice Hall Principal Liability” with respect to the Loan shall be equal to the following amounts upon the occurrence of the conditions indicated: (A) as of the Closing of the Loan, and until the occurrence of any condition in clauses (B) and (C) below and subject to clauses (C) and (D) below, the Applicable Prentice Hall Principal Liability shall be $0.00 (because as of the Closing of the Loan it is assumed by Borrower and Guarantor that Prentice Hall shall keep the Prentice Hall Lease in full force and effect and exercise the Prentice Hall Renewal on or before the Prentice Hall Renewal Deadline, and the terms of the Loan are expressly underwritten on such assumption and in consideration and reliance on the agreement by Borrower and Guarantor that they shall immediately incur the recourse liability set forth herein in the event that such event shall fail to occur); (B) from and after either (1)Prentice Hall advises Borrower or Lender that Prentice Hall will not be exercising the Prentice Hall Renewal, or (2)any relinquishment, termination, cancellation or other waiver of, or any failure of conditions precedent under the Prentice Hall Lease applicable to the right to exercise the Prentice Hall Renewal, or (3)any amendment, modification, termination or cancellation of the Prentice Hall Lease occurs prior to Prentice Hall’s exercise of the Prentice Hall Renewal and Borrower’s delivery of the Prentice Hall Renewal Documents to Lender to evidence such renewal (unless such is made or occurs with the prior written consent of Lender, which written consent specifically references this clause of this Guaranty and that the consent to the lease action does not trigger the liability under this clause), the Applicable Prentice Hall Principal Liability shall be $42,000,000; provided, however, that if a relinquishment, termination, amendment, modification or cancellation of the Prentice Hall Lease or other waiver of or any failure of conditions precedent under the Prentice Hall Lease applicable to the right to exercise the Prentice Hall Renewal as set forth in this subparagraph (B) that occurs by virtue of Prentice Hall rejecting the Prentice Hall Lease prior to the Prentice Hall Renewal Deadline after Prentice Hall files a petition in bankruptcy, then, notwithstanding any prior Applicable Prentice Hall Principal Liability arising under subclauses (1), (2) or (3) of this subparagraph (B), then the Applicable Prentice Hall Principal Liability shall be $0.00; (C) assuming none of the events listed in subparagraph (B) above has theretofore occurred, and Prentice Hall has not previously exercised the Prentice Hall Renewal or Borrower has not delivered of the Prentice Hall Renewal Documents to Lender to evidence such renewal, then from and after April30, 2013 (the Prentice Hall Renewal Deadline), the Applicable Prentice Hall Principal Liability shall be $42,000,000, unless and until Prentice Hall has exercised the Prentice Hall Renewal and Borrower has delivered the Prentice Hall Renewal Documents to Lender to evidence such renewal; and except that if Prentice Hall has exercised the Prentice Hall Renewal and Borrower has delivered the Prentice Hall Renewal Documents to Lender to evidence such renewal, all in accordance with the Prentice Hall Replacement Lease Requirements, with the sole exception being that the rental rate under the Prentice Hall Renewal is less than $12.00 per square foot on an annual basis on a Triple Net Rent Basis, but greater than $9.00 per square foot on an annual basis on a Triple Net Rent Basis, then from and after such Prentice Hall Renewal the Applicable Prentice Hall Principal Liability shall be $21,000,000; in each case above, the Applicable Prentice Hall Principal Liability shall be without reduction on account of amortization and/or prepayment of the Loan, but in the event that Prentice Hall does not renew its lease, the Applicable Prentice Hall Principal Liability shall be subject to reduction if and to the extent the conditions set forth in Paragraph26 hereof are satisfied as set forth therein. “Applicable New Cingular Wireless Principal Liability” with respect to the Loan shall be equal to the following amounts upon the occurrence of the conditions indicated: -2- (A) as of the Closing of the Loan, and until the occurrence of any condition in clauses (B) and (C) below and subject to clauses (C) and (D) below, the Applicable New Cingular Wireless Principal Liability shall be $0.00 (because as of the Closing of the Loan it is assumed by Borrower and Guarantor that New Cingular Wireless shall keep the New Cingular Wireless Lease in full force and effect and exercise the New Cingular Wireless Renewal on or before the New Cingular Wireless Renewal Deadline, and the terms of the Loan are expressly underwritten on such assumption and in consideration and reliance on the agreement by Borrower and Guarantor that they shall immediately incur the recourse liability set forth herein in the event that such event shall fail to occur); (B) from and after either (1)New Cingular Wireless advises Borrower or Lender that New Cingular Wireless will not be exercising the New Cingular Wireless Renewal, or (2)any relinquishment, termination, cancellation or other waiver of, or any failure of conditions precedent under the New Cingular Wireless Lease applicable to the right to exercise the New Cingular Wireless Renewal, or (3)any amendment, modification, termination or cancellation of the New Cingular Wireless Lease occurs prior to New Cingular Wireless’s exercise of the New Cingular Wireless Renewal and Borrower’s delivery of the New Cingular Wireless Renewal Documents to Lender to evidence such renewal (unless such is made or occurs with the prior written consent of Lender, which written consent specifically references this clause of this Guaranty and that the consent to the lease action does not trigger the liability under this clause), the Applicable New Cingular Wireless Principal Liability shall be $19,125,000; provided, however, that if a relinquishment, termination, amendment, modification or cancellation of the New Cingular Wireless Lease or other waiver of or any failure of conditions precedent under the New Cingular Wireless Lease applicable to the right to exercise the New Cingular Wireless Renewal as set forth in this subparagraph (B) occurs by virtue of New Cingular Wireless rejecting the New Cingular Wireless Lease prior to the New Cingular Wireless Renewal Deadline after New Cingular Wireless files a petition in bankruptcy, then, notwithstanding any prior Applicable New Cingular Wireless Principal Liability arising under subclauses (1), (2) or (3) of this subparagraph (B), then the Applicable New Cingular Wireless Principal Liability shall be $0.00; (C) assuming none of the events listed in subparagraph (B) above has theretofore occurred, and New Cingular Wireless has not previously exercised the New Cingular Wireless Renewal or Borrower has not delivered of the New Cingular Wireless Renewal Documents to Lender to evidence such renewal, then from and after June30, 2012 (the New Cingular Wireless Renewal Deadline), the Applicable New Cingular Wireless Principal Liability shall be $19,125,000, unless and until New Cingular Wireless has exercised the New Cingular Wireless Renewal and Borrower has delivered the New Cingular Wireless Renewal Documents to Lender to evidence such renewal; and except that if New Cingular Wireless has exercised the New Cingular Wireless Renewal and Borrower has delivered the New Cingular Wireless Renewal Documents to Lender to evidence such renewal, all in accordance with the New Cingular Wireless Replacement Lease Requirements, with the sole exception being that the rental rate under the New Cingular Wireless Renewal is less than $10.00 per square foot on an annual basis on a Triple Net Rent Basis, but greater than $8.00 per square foot on an annual basis on a Triple Net Rent Basis, then from and after such New Cingular Wireless Renewal the Applicable New Cingular Wireless Principal Liability shall be $9,562,500; -3- in each case above, the Applicable New Cingular Wireless Principal Liability shall be without reduction on account of amortization and/or prepayment of the Loan, but in the event that New Cingular Wireless does not renew its lease, the Applicable New Cingular Wireless Principal Liability shall be subject to reduction if and to the extent the conditions set forth in Paragraph26 hereof are satisfied as set forth therein. “New Cingular Wireless” means New Cingular Wireless PCS, LLC, the sole tenant of the Individual Property known as Mack-Cali CentreVII and the tenant of 52% of the space in Mack-Cali CentreIII. “New Cingular Wireless Full Release Rental” means a minimum rental rate of not less than $10.00 per square foot on an annual basis on a Triple Net Rent Basis. “New Cingular Wireless Half Release Rental” means a minimum rental rate of not less than $8.00 per square foot on an annual basis on a Triple Net Rent Basis, but less than the New
